Exhibit 10.6

Execution Copy

(1) ORBITZ WORLDWIDE, LLC

(2) OCTOPUS TRAVEL GROUP LIMITED

(3) DONVAND LIMITED

--------------------------------------------------------------------------------

MASTER SUPPLY AND SERVICES AGREEMENT

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


MASTER SUPPLY AND SERVICES AGREEMENT

This Master Supply and Services Agreement (“Agreement”) is dated as of July 23,
2007 and effective as of the Effective Date (as hereinafter defined), is entered
into by and among Orbitz Worldwide, LLC, a Delaware limited liability company
with its principal place of business at 500 West Madison Street, Suite 1000,
Chicago, Illinois 60661 (“Client”), Octopus Travel Group Limited, a company
organized under the laws of England and Wales located at Gullivers House, 27
Goswell Road, London EC1M 7GT England (“Octopus”), and Donvand Limited, a
company organized under the laws of England and Wales located at Gullivers
House, 27 Goswell Road, London EC1M 7GT (“GTA” and, together with Octopus,
“Supplier”).

RECITALS

GTA carries on the business of procuring rates for accommodations and
destination travel services, including without limitation attractions, shows,
tours and ground transportation (“Attractions and Services” and, together with
rates for accommodations, the “Inventory”) from hoteliers and other travel
suppliers selling to the wholesale market.

Client and its subsidiaries wish to promote the Inventory provided by Octopus
through the various travel distribution channels now or in the future owned,
controlled or operated by Client, Client’s Group Companies and third parties
that facilitate the booking of room reservations using Client’s systems (each, a
“Client Distribution Channel”) subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the above recitals, the mutual undertakings
of the parties as contained herein and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties to
this Agreement hereby agree as follows:

1.           Certain Definitions. For purposes of this Agreement:

“Affiliated Website”

means any of the websites hosted and operated by the Client Distribution
Channels, the URLs of which are listed in Exhibit B to this Agreement, provided
in each case that if at any time such website ceases to be owned, controlled,
operated or hosted by the Client Distribution Channels then it shall cease to be
an Affiliated Website;

 

 

“Booking”

means an order for Inventory (or amendments to and/or cancellations thereof)
made through the Affiliated Websites;

 

 

“Booking Fee”

means the amounts set forth in Clause 6 payable by Client to Octopus;

 

 

“Breakage”

has the meaning set forth in Clause 7;

 

 

“Business Day”

means a day other than Saturday or Sunday on which banks in London, New York or
Chicago are open for normal business;

 

 

“Companies Act”

means the Companies Act 1985 as amended;

 

 

“Confidential Information”

means any data concerning either party’s business operations that is not
generally known to the public, including

 

2


--------------------------------------------------------------------------------


 

but not limited to, technology specifications, marketing plans, sales and other
financial information and the terms and conditions of this Agreement, are to be
considered Confidential Information;

 

 

“Consume/Consumption”

means a Booking that is occupied and vacated by a guest (in the case of
accommodations) or used (in the case of Attractions and Services), a “no show”,
or a Booking reservation that has been cancelled after the cancellation
deadline;

 

 

“Contract Rate”

means the rate for the Inventory charged by Octopus to Client in accordance with
Clause 4(a);

 

 

“Control”

means control as defined in Rule 405 of the U.S. Securities Act of 1933, as
amended;

 

 

“Customer”

means any person to whom the Client markets and sells Product through the
Affiliated Websites or by any other means;

 

 

“Effective Date”

means the earlier of (i) January 1, 2008 and (ii) the date on which Client and
Supplier are no longer controlled by Travelport Limited;

 

 

“Group Company”

means any company which at the time of this Agreement is a majority-owned
subsidiary of Supplier or Client (as the context requires);

 

 

“IP Rights”

means all patents, service marks, trade names, logos or other commercial or
product designations, designs (whether registered or not), database rights,
domain names and copyrights, know-how and trade marks (whether registered or
not) and the goodwill therein and applications for any of the same and any
rights or forms of protection of a similar nature and having equivalent or
similar effect to any of them which may subsist anywhere in the world;

 

 

“Net Rate”

means the price of Inventory as charged by travel suppliers to Supplier (which
shall remain confidential pursuant to the terms of supplier contracts);

 

 

“Retail Price”

means the price of Inventory as charged to consumers;

 

 

“Services”

means the services to be provided by Supplier pursuant to Clauses 4 and 5 of
this Agreement;

 

 

“Term”

means the period during which this Agreement continues in force in accordance
with Clause 2;

 

 

“Transaction Tax”

shall mean the sales tax as constituted by the Value Added Tax Act 1994 in
England and Wales, GST, PST or US state sales/use taxes and/or any other
equivalent sales or use tax

 

3


--------------------------------------------------------------------------------


 

imposed in any jurisdiction at the rate from time to time imposed;

 

 

“Wholesale Rate”

means the price of Inventory charged by Supplier to its wholesale customers, as
may be amended from time to time, which Wholesale Rates do not on average exceed
(***)% of the Net Rates in the aggregate;

 

 

“XML General Terms”

means the XML General Terms and Conditions attached hereto as Exhibit A, as may
be amended by Octopus from to time.

 

2.             Term; Termination.

a)             This Agreement shall take effect on the Effective Date and
continue until December 31, 2010 (the “Initial Term”); provided, however, that
in the event that Travelport Limited signs a letter of intent or other agreement
relating to the Change of Control of Client or Supplier in 2007, then the party
undergoing the Change of Control shall promptly notify the other party in
writing, and the other party may request to postpone the effectiveness of
Clauses 3(c), 3(d) and 4(a) for up to 90 days following the date of notice but
in no event later than December 31, 2007. Upon expiration of the Initial Term,
this Agreement will renew for successive one-year terms upon mutual written
agreement by the parties at least sixty (60) days’ prior to the expiration of
the current term.

b)            After the Initial Term either party may terminate this Agreement
at any time upon at least ninety (90) days’ prior written notice.

c)             At any time during the Term, either party shall be entitled to
terminate this Agreement by giving 30 days’ prior written notice to the other if
the other commits any material breach of this Agreement (including but not
limited to Client’s obligation to pay Supplier) and, if the breach is capable of
remedy, fails to remedy it within such 30-day period after being given a written
notice containing full particulars of the breach and requiring it to be
remedied, or if the other goes into liquidation or administration, has a
receiver appointed over any of its assets or enters into any voluntary
arrangement with its creditors or ceases to carry on business.

d)            Notwithstanding anything to the contrary set forth herein, in the
event of a proposed Change of Control of Client or any Group Company thereof,
Client shall notify Supplier as soon as reasonably practicable of the proposal.
For purposes of this Agreement, a “Change of Control” is defined as an event
pursuant to which an entity directly or indirectly consummates a merger,
reorganization, recapitalization, joint venture, consolidation, share exchange,
business combination, sale of all or substantially all of its assets, or similar
form of corporate transaction involving such entity (each, a “Business
Combination”) such that immediately following such Business Combination, a third
party directly or indirectly acquires more than 50% of the voting power of the
then-outstanding voting stock of the entity resulting from consummation of such
Business Combination. At any time following such Change of Control, neither the
rights nor the obligations of Client (or any subsidiary thereof) may be
extended, assigned, transferred or otherwise made available to a third-party
acquirer or a third-party target (in each case by merger or otherwise), except
that Client shall be entitled to offer up to US$(***) of Inventory in the
aggregate through one or more smaller third-party targets (by merger or
otherwise) that are not Supplier clients during the term of this Agreement.
Determination of whether the US$(***) cap has been exceeded shall be calculated
based on the aggregate Bookings made to the date of calculation through the
target first

4


--------------------------------------------------------------------------------


acquired and those targets subsequently acquired (if any) in chronological
order. In the event that (i) the aggregate (***) cap is exceeded at any time or
(ii) the target is a Supplier client, then (A) in each case all Bookings through
such target shall automatically increase to the then-current Wholesale Rate
(retroactively to the date of acquisition) and all other terms of this Agreement
shall continue in full force and effect, provided that the Wholesale Rate shall
be no less favorable to Client than the booking fees charged to Supplier’s large
wholesale customers at that time, or (B) Supplier shall have the right, but not
the obligation, to terminate this Agreement without any liability to Supplier.
For the avoidance of doubt, all other terms and conditions of this Agreement
(including Clause 6) shall apply to Bookings made through third-party targets,
and any subsidiary of Client that no longer remains a subsidiary of Client shall
not be entitled to the Inventory or the Services.

e)             Upon termination of this Agreement, Client shall pay to Supplier
all sums owing to Supplier under this Agreement, including any Wholesale Rates
retroactively due in accordance with Clause 2(d).

3.             Client Obligations.

a)             Subject to the terms and conditions of this Agreement, (i) Client
may offer the Inventory provided by Octopus through the Client Distribution
Channels and (ii) Client may forward distribute this Inventory to third party
Client Distribution Channels. Client shall be responsible for any acts or
omissions of such Client Distribution Channels in breach of this Agreement or of
any Inventory Restrictions communicated by Supplier to Client from time to time.

b)            Client will work with GTA to ensure that the Contract Rates are
set appropriately and notify GTA of any competitive or promotional parity issues
regarding rates, including the facilitation of renegotiation with hotel
partners. In any event, Client shall cause each Client Distribution Channel to
comply with the cancellation, no-show, “Best Rate Guarantee” and other terms and
conditions applicable to the Inventory communicated by Supplier to Client from
time to time.

c)             The parties agree to comply with the restrictions on Contract
Rates as set forth on Exhibit C hereto.

d)            Client’s Group Company, Flairview Travel Pty Ltd. (“Flairview”),
may input and modify its inventory information on GTA’s AS/400 system so long as
Flairview and GTA remain majority-owned subsidiaries of Travelport Limited. Any
such inputs or modifications are the sole responsibility of Client, and GTA
shall have no liability with respect to the foregoing. This subclause (d) in no
way permits Flairview or any other Group Company of Client to input or modify
Supplier’s Inventory information (excluding Flairview’s own data) on the AS/400
system. At such time as Flairview is no longer accessing the AS/400 system,
Client may request GTA to provide dedicated consultants to manage Flairview’s
inventory system at Flairview’s premises. Supplier shall provide such
consultants to Flairview at Supplier’s full actual costs (including but not
limited to wages, relocation expense, travel expense and accommodation expense)
for such personnel.

4.             Octopus Obligations.

a)             Subject to (i) the availability of Inventory, (ii) any
restrictions placed on the distribution or consignment of such Inventory by
hoteliers or other applicable suppliers (“Inventory Restrictions”) and
(iii) Client’s compliance with its obligations set forth in Clause 3, Octopus
shall make available for promotion and reservation through the Client
Distribution Channels the same Inventory as is available through Octopus’
consumer direct points of sale at the Contract Rate specified by Octopus for the
relevant dates, which shall be inclusive of taxes and breakfast (to the extent
stated in the applicable contract between Supplier and its travel

5


--------------------------------------------------------------------------------


suppliers); provided that, for New York City Inventory only, Octopus reserves
the right to restrict any prepaid Inventory at its sole discretion.

b)            Octopus shall provide Client Distribution Channels access to its
XML direct connect service (the “DC Service”) on the terms and conditions set
forth in Exhibit A hereto. Octopus shall use commercially reasonable endeavours
to provide the DC Service to Client at substantially the same service levels as
Octopus provides to its largest wholesale clients (to the extent such services
are provided to its largest wholesale clients). The Lodging.com Client
Distribution Channels may continue to access Contract Rates as Lodging.com has
done prior to the Effective Date hereof, provided that Lodging.com may change
connectivity to the DC Service during the Term.

c)             Octopus will provide Client with gross rates for Attractions and
Services, including sightseeing, in US dollars. Octopus shall pay Client the
entire markup that GTA receives from attraction and service suppliers; provided
that any amounts due to Client may be deducted, at Octopus’s sole election, from
the amounts due to Octopus pursuant to Clause 6.

5.             GTA Obligations.

a)             GTA will provide professional staff to handle all customer
service issues arising from bookings of the Inventory, including customer
service issues, hotel help desk, and technical support. GTA shall use
commercially reasonable endeavours to provide customer services (including
without limitation those services listed on Exhibit D hereto) to Client
consistent with services provided to Client prior to the date hereof and at
substantially the same level as GTA provides to its largest wholesale clients
(to the extent such services are provided to its largest wholesale clients).
Client may request in writing additional services or greater service levels
during the term of this Agreement, provided that such services or service levels
are of a type generally provided by GTA. In such case, Client and GTA shall
negotiate in good faith and execute a statement of work to this Agreement for
such additional services or service levels that shall set forth, among other
things, (i) the time during which the additional services or service levels
shall be provided, (ii) a description of the additional services or service
levels and (iii) the estimated charge for the additional services or service
levels. GTA shall not be obligated to provide such additional services or
greater service levels until the parties sign a statement of work. It is
understood that, subject to the second sentence of this subclause (a), GTA has
no obligation to provide additional services or greater service levels and may
reject any request by Client for additional services or greater service levels
for any reason or for no reason.

b)            At the time of the execution of this Agreement, the majority of
GTA’s suppliers have agreed in writing to provide GTA with descriptions of the
Inventory that are and continue to be accurate. However, these provisions are
subject to change, although GTA will use its commercially reasonable endeavours
to negotiate substantially similar provisions with respect to accurate
information in its annual supplier contracts.

c)             At such time that GTA develops a process to map city/item codes
to the applicable hotel property, GTA will make such data available to Client in
a readable format to be determined by GTA.

6.             Adjustment to Contract Rate.

Client shall pay Octopus an adjustment to the Contract Rate for Bookings in the
amounts and under the conditions set forth on Exhibit E. Octopus will invoice
Client by the fifth business day of each month for adjustments due during the
previous month, and Client will pay such invoices in accordance with Clause 8(c)
below.

7.             Flairview Breakage. GTA shall pay Flairview the Breakage from
Bookings made on the Flairview websites, www.Asia-Hotels.com, www.HotelClub.com
and www.RatesToGo.com, as well the XML distribution clients and affiliate
partners of the foregoing, but in all cases excluding

6


--------------------------------------------------------------------------------


ebookers.com, carbookers.com, insurancebookers.com, hotelbookers.com, mrjet.com,
CheapTickets.com, Orbitz.com, Lodging.com, away.com, GORP.com,
OutsideOnline.com, trip.com, OrbitzForBusiness, TravelportForBusiness or any XML
distribution clients and affiliate partners of the foregoing. If a precise
Breakage amount cannot be determined by GTA, Flairview and GTA will use good
faith endeavours to determine a reasonable percentage to be applied as Breakage
consistent with Breakage historically paid to Flairview by GTA. For purposes of
this Clause 7, Breakage means an amount due to Inventory providers that are not
invoiced to GTA within one year of consumption of the applicable Booking.

8.             Payment Terms between Client and Supplier.

a)             Client acknowledges and agrees that Supplier will not be
permitted to disclose individual Net Rates to Client or any third party.

b)            Except as otherwise set forth in this Agreement, Supplier will
invoice Client by the fifth business day of each month in advance, and Client
will pay any undisputed amounts to Supplier within 30 days following receipt of
such invoice.

c)             Undisputed amounts not paid on or before 30 days from the date of
Client’s receipt of the invoice shall be considered past due, and Client’s
account shall be considered in default. Client must give Supplier written notice
of a dispute with respect to any Supplier invoice prior to the due date thereof,
or such invoice shall be deemed to be correct and binding on Client. If Client
provides notice of any disputed amount on any invoice, the parties shall attempt
to resolve such dispute at the parties’ day-to-day operating level. If any good
faith billing dispute cannot be resolved at the parties’ day-to-day operating
level within 10 days, Client and Supplier shall implement the following billing
dispute resolution process: Client will document the dispute and refer it to
Supplier’s billing department, who will promptly enter into discussions with
Client’s designated primary representative. Any settled disputed amount of any
invoice not paid within 10 days after resolution of such dispute, or any
disputed amount not resolved within 90 days following the date of Client’s
receipt of the invoice, shall be deemed delinquent. Any such delinquent invoices
shall subject Client to suspension of Services at the sole discretion of
Supplier effective immediately upon written notice to Client. Client may
reinstate Services suspended due to nonpayment by notifying Supplier within
thirty (30) days from the date the suspension commences and paying Supplier all
outstanding amounts due as of the effective date of the suspension. If Client
does not choose to reinstate service within 30 days of any termination or
suspension of Services by Supplier, Supplier shall have the right to terminate
this Agreement without further notice and any amounts due will become
immediately due and payable.

9.             Cancellations and No-Shows. When a customer cancels a booking or
is a no-show, Octopus will use commercially reasonable efforts to negotiate with
the hotels to reduce or waive the cancellation or no-show fee, and shall credit
such reduction or waived amount to Client. Client will remit cancellation and/or
no show fees monthly as part of the monthly settlement process.

10.          Content and Restrictions.

a)             Client acknowledges and agrees that all title and interest in the
IP Rights to Supplier’s Bookings database (save for the personal details of
customers) and Supplier’s Inventory database including Inventory descriptions,
photographs and maps, shall belong to and shall vest in Supplier and, for the
avoidance of doubt, Client shall have no access to any source code for any
software forming part of the IP Rights of such database. Without conveying any
proprietary right, title or interest in and to the copyrights, patents, trade
secrets, trademarks, service marks, logos, graphics and other intellectual
property rights provided with the Inventory and held by Octopus, Octopus hereby
grants Client and its Client Distribution Channels who own and operate an
Affiliated Website a limited license, effective throughout the Term, as set
forth in

7


--------------------------------------------------------------------------------


Clause 4 of the XML General Terms. Except as provided in the foregoing sentence,
neither Client nor the Client Distribution Channels shall have any right to
sublicense any of the IP Rights. Except for the usage rights expressly provided
herein, nothing contained in this Agreement will give either party (“Receiving
Party”) any right, title or interest in or to the other party’s (“Owner”)
intellectual property or the goodwill associated therewith. Each Receiving Party
acknowledges that all goodwill in and to the Owner’s intellectual property
vests, and shall vest, in the Owner. In the event that Octopus becomes aware
that Client’s use of the IP Rights in connection with promotion of the Inventory
does not conform to the requirements of this Clause 10, then Octopus shall
notify Client to that effect and, upon receipt of such notice, Client shall
promptly cease or correct any such non-conforming use of the IP Rights.

b)                                     Client acknowledges that certain IP
Rights may be provided by a third party source and that:

i)

 

Such IP Rights are the sole and exclusive property of the third party source,
its licensors and/or hoteliers;

ii)

 

At any time, a third party source has the right to deny Supplier the right to
sublicense such IP Rights to Client; and

iv)

 

Supplier shall have no obligation to disclose the source of its IP Rights.

 

c)                                      Supplier shall have the right to charge
Client, and Client shall pay, interest on any outstanding sum due under this
Agreement from the date on which such sum was due until actual payment at the
rate of 3% above the base rate of the Royal Bank of Scotland plc prevailing on
the payment due date. In addition, failure by Client to pay any outstanding sums
when due shall entitle supplier to suspend provision of all or any of the
Services.

e)             Client shall remain liable to Supplier for the Booking Fees in
circumstances where a Booking has been confirmed without collecting payment from
the traveler.

11.          Warranties.

a)             Each party to this Agreement represents and warrants to the other
that in performing its obligations under this Agreement it will comply with all
applicable federal, state, provincial and local laws and regulations and that it
is free of any contractual obligations that would prevent it from entering into
and performing its obligations under this Agreement. In addition, Octopus
represents and warrants that it has acquired all rights to use and provide
access to the Inventory and related data.

b)            OTHER THAN AS SET FORTH HEREIN, EACH PARTY DISCLAIMS AND HEREBY
WAIVES ALL WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING BUT NOT LIMITED TO, ANY
WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR INTENDED USE,
ANY WARRANTY OF COMPATIBILITY BETWEEN ANY SYSTEM EQUIPMENT, SOFTWARE, NETWORK OR
DATA PROVIDED BY EITHER PARTY, OR ANY LIABILITY IN NEGLIGENCE, TORT, STRICT
LIABILITY OR OTHERWISE, WITH RESPECT TO ANY SYSTEM EQUIPMENT, SOFTWARE, NETWORK,
DATA OR SERVICES FURNISHED HEREUNDER.

12.          Limitation of Liability.

a)             EXCEPT FOR LIABILITY ARISING OUT OF ANY BREACH OF EACH PARTY’S
CONFIDENTIALITY OBLIGATIONS, IN NO EVENT SHALL LIABILITY ARISING OUT OF OR
RELATING TO THIS AGREEMENT EXCEED THE AGGREGATE AMOUNTS INVOICED BY GTA TO
CLIENT THE TWELVE (12) MONTHS PRECEDING THE DATE THAT SUCH CLAIMED INJURY OR
DAMAGE AROSE. EXCEPT FOR LIABILITY ARISING OUT OF ANY BREACH OF EACH PARTY’S’
CONFIDENTIALITY OBLIGATIONS, IN NO EVENT SHALL EITHER PARTY

8


--------------------------------------------------------------------------------


BE LIABLE FOR LOST PROFITS, COST OF PROCUREMENT OF SUBSTITUTE GOODS, OR ANY
OTHER SPECIAL, RELIANCE, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, HOWEVER
CAUSED AND UNDER ANY THEORY OF LIABILITY WHETHER BASED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), PRODUCTS LIABILITY, OR OTHERWISE. THE FOREGOING
LIMITATIONS SHALL APPLY REGARDLESS OF WHETHER SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE
OF ANY LIMITED REMEDY STATED HEREIN.

b)            Nothing in this Agreement excludes or limits the liability of a
party for death or personal injury caused by that party’s negligence or
fraudulent misrepresentation.

13.          Confidentiality.

a)             Each party agrees that it has no interest in or right to use the
Confidential Information of the other party except in accordance with the terms
of this Agreement. Each party acknowledges that it may disclose Confidential
Information to the other in the performance of this Agreement. The Party
receiving the Confidential Information shall:

i)

 

maintain it in strict confidence and take all reasonable steps to prevent its
disclosure to third parties, except to the extent necessary to carry out the
purposes of this Agreement, in which case these confidentiality restrictions
shall be imposed on the third parties to whom such disclosures are made;

ii)

 

use at least the same degree of care as it uses in maintaining the secrecy of
its own Confidential Information (but no less than a reasonable degree of care);
and

iii)

 

prevent the removal of any proprietary, confidential or copyright notices placed
on the Confidential Information.

 

b)            Neither Party shall have any obligation concerning any portion of
the Confidential Information of the other which:

i)

 

is publicly known prior to or after disclosure other than through any wrongful
act or omission attributable to the recipient or its employees or
representatives;

ii)

 

is already known to the recipient at the time of disclosure;

iii)

 

is disclosed in good faith to the recipient by a third party having a lawful
right to do so; or

iv)

 

must be disclosed by the receiving party by law or legal process, provided that
the receiving party shall immediately notify the other party so that it can take
steps to prevent its disclosure.

 

14.          Non-Solicitation.

a)             Client agrees as follows:

i)                 From the date hereof until December 31, 2008, Client shall
not, without the prior written consent of GTA or Octopus (as the case may be),
directly or indirectly (through agents or otherwise) solicit, facilitate,
encourage, induce, engage or interfere with (such actions collectively,
“Solicit”) any client or affiliate partner of GTA or Octopus to (a) cease or
reduce its business with GTA or Octopus or (b) begin receiving inventory from
Client similar to the Inventory provided under this Agreement or increase
distribution of inventory similar to the Inventory provided under this
Agreement; provided that the foregoing restriction shall not apply to clients
that are shared by Client and Supplier on the date of this Agreement.

9


--------------------------------------------------------------------------------


ii)     From January 1, 2009 through December 31, 2010, Client shall not,
without the prior written consent of GTA or Octopus (as the case may be),
directly or indirectly (through agents or otherwise) Solicit any of the Key
Clients of GTA or Octopus; provided that (A) the foregoing restriction shall not
apply to clients that are shared by Client and Supplier on the date of this
Agreement and (B) Client may participate in Competitive Bid Opportunities upon
invitation to bid so long as Client does not proactively Solicit such Key
Client; provided, further, that if Client wins the Competitive Bid Opportunity,
Client shall pay the Booking Fees specified in Clause 6 for Bookings made
through this Client Distribution Channel.

b)            Each of GTA and Octopus agrees as follows:

i)      From the date hereof until December 31, 2008, it shall not, without the
prior written consent of Client, directly or indirectly (through agents or
otherwise) Solicit any client or affiliate partner of Client to (a) cease or
reduce its business with Client or (b) begin receiving inventory from it similar
to the Inventory provided under this Agreement or increase distribution of
inventory similar to the Inventory provided under this Agreement; provided that
the foregoing restriction shall not apply to clients that are shared by Client
and Supplier on the date of this Agreement.

ii)     From January 1, 2009 through December 31, 2010, it shall not, without
the prior written consent of Client, directly or indirectly (through agents or
otherwise) Solicit any of the Key Clients of Client; provided that (A) the
foregoing restriction shall not apply to clients that are shared by Client and
Supplier on the date of this Agreement and (B) may participate in Competitive
Bid Opportunities upon invitation to bid so long as it does not proactively
Solicit such Key Client of Client.

c)                                      As used herein, (i) ”Key Client” means
any client or affiliate partner from which the relevant party earns $(***) or
more in annual gross revenue, and (ii) ”Competitive Bid Opportunity” means a
commercial agreement between the Key Client and Supplier or Client (as the case
may be) that is due to expire and such Key Client is actively exploring
alternatives by requesting proposals from and/or distribution requests for
proposals to third parties. Each of Supplier and Client will provide to the
other a list of its Key Clients as soon as reasonably practicable and thereafter
will provide an updated list, as soon as reasonably practicable upon written
request of the other party, semi-annually until December 31, 2010.

15.          Data Protection.

a)             Each party warrants and represents that it holds, and undertakes
that at all times during the period of this Agreement it will maintain, all
registrations and notifications required under the Data Protection Act 1998
(“DPA”) which are appropriate to its performance of their obligations under this
Agreement.

b)            Each party undertakes that in the performance of this Agreement it
will comply with the DPA and ensure that its employees, agents and
subcontractors comply with the DPA, and in particular the Data Protection
Principles set out in the DPA, and with any guidance issued from time to time by
the Information Commissioner.

c)             Supplier warrants that to the extent it processes any personal
data (meaning given in the Data Protection Act 1998) on behalf of Client, it
shall act only on instructions from Client, and it has in place appropriate
technical and organizational security measures against

10


--------------------------------------------------------------------------------


unauthorized or unlawful processing of personal data and against accidental loss
or destruction of, or damage to, personal data.

16.          Non-Assignment.

 Neither party shall have the right, in any manner whatsoever, to assign,
transfer or convey this Agreement to any third party, without the prior written
consent of the other party. This party will be binding upon the parties’
successors and permitted assigns.

17.          Notices.

All notices, requests, demands or other communications hereunder shall be in
writing, hand delivered, sent by first class registered mail, overnight mail, or
facsimile (upon electronic confirmation that the transmission was received) and
shall be deemed to have been given when delivered to the following addresses:

If to Client:

500 West Madison Street
Suite 1000
Chicago, Illinois 60661
Attn: Legal Department

If to GTA:

GTA North America, Inc.
5 Penn Plaza, 5th Floor
New York, New York 10001 USA
Attn: Managing Director, Americas

If to Octopus:

OctopusTravel.com (USA) Limited
5 Penn Plaza, 5th Floor
New York, New York 10001 USA
Attn: Managing Director, Americas

18.          Taxes.

a)             All sums payable under this Agreement are exclusive of
Transaction Taxes or other applicable taxes or duties, except the Contract Rate,
Net Rate and Wholesale Rate to the extent stated in the applicable contract
between Supplier and its travel suppliers. Transaction Tax, if due, shall be
charged in addition to any payments due under this Agreement, and shall be
payable by the paying party on receipt of a valid invoice from the other party.

b)            If any amount of Transaction Tax is assessed and levied by any
relevant authority responsible for Transaction Tax (the “tax authority”) in the
country in which the services are received under a self-accounting mechanism,
then Client shall account for this Transaction Tax on their Transaction Tax
return in accordance with the Transaction Tax legislation in such country,
except for the Contract Rate, Net Rate and Wholesale Rate where Supplier will be
responsible for the payment of any VAT which the Client has to self-account for
but is unable to recover the self-accounted VAT. Any claim by the tax authority
for penalties or interest arising out of the late payment of any self-accounted
Transaction Tax shall be for the account of Client.

11


--------------------------------------------------------------------------------


c)             If any party hereto is required by law to make any tax deduction
or withholding in relation to any payment pursuant to this Agreement, it shall
do all things in its power which may be necessary to enable or assist the party
to whom the payment is due to claim exemption from the deduction or withholding
or (if that is not possible) a credit for it under any applicable double
taxation or similar agreement from time to time in force, and shall from time to
time give the party to whom the payment is due proper evidence as to the
deduction or withholding and payment over of the tax deducted or withheld.

d)            The Contract Rates shall be reviewed by GTA at the end of each
calendar year after payment of VAT to the tax authorities, and GTA will issue an
invoice to Client for any aggregate shortfall between the Contract Rates after
payment of VAT and the percentages set forth in the officer’s certificate
referred to in Exhibit C hereto.

19.          Costs and Expenses. Each party hereto shall assume and pay its own
expenses incident to the negotiation, execution and performance of this
Agreement.

20.          Amendments. This Agreement shall not be amended or modified except
by another written document duly signed by the Parties.

21.          Force Majeure.

Each party shall be relieved from its obligations (other than payment
obligations) hereunder to the extent that performance is delayed or prevented by
any cause beyond its reasonable control including war, civil unrest, strikes,
lockouts, natural disaster or fire, epidemics, quarantine, governmental measures
or similar events or conditions. The party claiming force majeure shall promptly
notify the other party and take commercially reasonable efforts to resume
performance as promptly as practicable.

22.          Entire Agreement.

a)             This Agreement, together with its appendices, schedules and
exhibits, constitute the entire agreement and understanding of the parties and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof. This Agreement
may be amended only by a further writing duly executed by authorized
representative of the parties.

b)            In the event of any conflict between the provisions of this
Agreement and the provisions of an appendix, schedule or exhibit, this Agreement
shall prevail.

23.          Governing Law.

This Agreement shall be governed by, and shall be performed, enforced and
construed in accordance with, the laws of England. Each of the parties hereby
submits to the non-exclusive jurisdiction of the courts of London, England.

24.          No Third Party Beneficiaries.

None of the provisions of this Agreement shall be for the benefit of or
enforceable by or against any person other than a party, including without
limitation, any creditor of Client or of GTA.

25.          Dispute Resolution.

If a controversy should arise out of this Agreement, the individuals executing
this Agreement on behalf of each party, or their respective successors or
designees will attempt in

12


--------------------------------------------------------------------------------


good faith to resolve the dispute informally through discussion, the exchange of
documents or meetings following either party’s notice of the existence and
nature of the dispute.

26.          Waivers.

The terms of this Agreement may be waived only by a written instrument signed by
the party that would have been able to require compliance. No delay on the part
of either party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof. No waiver on the part of either party of any such
right, power or privilege, shall preclude any further exercise thereof or the
exercise of any other such right, power or privilege.

27.          General Provisions.

a)             Nothing in this Agreement is intended or shall be construed to
create or establish an agency, partnership, or joint venture relationship
between the parties.

b)            The captions in this Agreement are for convenience only and in no
way define, limit, or enlarge the scope of this Agreement or any of the
provisions therein. Capitalized terms shall have the meanings assigned in this
Agreement.

c)             In the event that any material provision of this Agreement is
determined to be invalid, unenforceable or illegal, then such provision shall be
deemed to be superseded and the Agreement modified with a provision that most
nearly corresponds to the intent of the parties and is valid, enforceable and
legal.

d)            Each of the parties agrees not to directly or indirectly take any
actions, act in concert with any person or entity who takes an action, or cause
or allow any member of its Group Companies to take any actions (including by
corporate reorganization or failure to take a reasonable action) such that the
resulting effect is to materially undermine the effectiveness of any of the
provisions of this Agreement (such as moving traffic to Flairview websites to
obtain increased breakage or providing knowingly false certifications).

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each party has executed this Agreement by its authorized
representative.

ORBITZ WORLDWIDE, LLC

DONVAND LIMITED

 

 

By:

/s/ Mike Nelson

 

By:

/s/ Kurt Ekert

 

Name: Mike Nelson

Name: Kurt Ekert

Title: Director

Title: Director

 

 

 

 

OCTOPUS TRAVEL GROUP LIMITED

 

 

 

By:

/s/ Kurt Ekert

 

 

Name: Kurt Ekert

 

Title: Director

 

 

14


--------------------------------------------------------------------------------